DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Claims 1-4, 8, 11, 13-15, 17, 18, 21, 23, 26, 27, 32, 35, and 37-39 are now pending in the instant application.   

2.	Applicant’s election without traverse of Group III, claims 21, 26, 27, 32, 35, and 37-39, in the reply filed on October 11, 2021 is acknowledged.

3.	Claims 1-4, 8, 11, 13-15, 17, 18, and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 21 is vague and indefinite because the preamble of the claim does not recite a subject population.
Claim 39 is vague and indefinite because it depends from a canceled claim.  Claim 36 is canceled.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 21, 26, 27, 32, 35, and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donovan et al (US 7357934).
The applied reference has a common assignee (Allergan, Inc) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
“Methods for treating and/or curing epilepsy by intracranial administration of a botulinum toxin.” (Abstract; see Examples 9-11; claims)  
[0027]…A seizure is a neurological dysfunction which results from abnormal, excessive, hypersynchronous discharges from an aggregate of central nervous system neurons. A seizure can be manifested behaviorally (if motor systems are involved) or electrographically. Epilepsy describes a condition in which a person has recurrent seizures due to a chronic, underlying process. Although there are various epilepsy syndromes in which the clinical and pathologic characteristics differ the common underlying etiology is neuronal hyperexcitability.
[0028] Excluding neonatal febrile seizures, the estimated occurrence of epilepsy in the general population is about 0.5%-1% (Barnes D., Debate about epilepsy: what initiates seizures?, Science Nov. 21, 1986; 234(4779):938-40, erratum in Science Jan. 2, 1987;235(4784):16; Rogawski M., et al., Antiepileptic drugs: pharmacological mechanisms and clinical efficacy with consideration of promising developmental stage compounds, Pharmacol Rev September 1990;42(3):223-86). Severe, penetrating head trauma is associated with up to a 50% risk of leading to 
[0029] While recurrent seizures are a hallmark of epilepsy, isolated, nonrecurrent seizures can occur in otherwise healthy individuals for a variety of reasons, such as poisoning, and such individuals are not considered to have epilepsy (Dichter 1997, Ibid). Epileptic seizures are broadly categorized into two groups: focal (partial) and generalized seizures. Focal seizures arise from abnormal activity of a limited group of neurons in cortical or subcortical regions of the brain. The underlying structural abnormality or lesion can develop as a result of birth injury, head trauma, tumor, abscess, infarction, vascular malformation or genetic disease (Dichter 1997, Ibid). The location of the focal activity can be identified by the clinical seizure presentation or may be cryptic. Equivalently, the active focus may not involve the lesion itself but may arise in adjacent or distant (but connected) neuronal populations, supporting the hypothesis of plastic synaptic reorganization underlying focal hyperexcitability. See e.g. Prince D. A., Epileptogenic neurons and circuits. In: Jasper's Basic Mechanisms of the Epilepsies, Third Edition (1999), Delgado-Escueta A. V., et al., editors), Advances in Neurology 79: 665-684. 
[0030] Focal seizures are termed "simple" if there is no apparent change in consciousness, otherwise they are termed "complex". Complex focal seizures involve the temporal lobe and limbic system, and are the most common manifestation of epilepsy in adults. Focal seizures that spread to become bilateral electrographically, with concomitant loss of consciousness and with or without motor manifestations, are said to be secondarily generalized. Primary generalized seizures initiate with bilateral electrographic activity, loss of consciousness, and with or without motor 
[0053] The genus Clostridium has more than one hundred and twenty seven species, grouped according to their morphology and functions. The anaerobic, gram positive bacterium Clostridium botulinum produces a potent polypeptide neurotoxin, botulinum toxin, which causes a neuroparalytic illness in humans and animals referred to as botulism. The spores of Clostridium botulinum are found in soil and can grow in improperly sterilized and sealed food containers of home based canneries, which are the cause of many of the cases of botulism. The effects of botulism typically appear 18 to 36 hours after eating the foodstuffs infected with a Clostridium botulinum culture or spores. The botulinum toxin can apparently pass unattenuated through the lining of the gut and attack peripheral motor neurons. Symptoms of botulinum toxin intoxication can progress from difficulty walking, swallowing, and speaking to paralysis of the respiratory muscles and death. (see also paragraphs [0054]-[0063])
[0122] A method within the scope of the present invention can be used to treat epilepsy, including: (1) focal (or partial) epilepsies, such as, benign occipital epilepsy (benign focal epilepsy with occipital paroxysms), benign rolandic epilepsy (benign focal epilepsy with centrotemporal spikes), frontal lobe epilepsy, occipital lobe epilepsy, mesial temporal lobe epilepsy and parietal lobe epilepsy; (2) generalized idiopathic epilepsies, 
[0123] A method for treating a movement disorder within the scope of the present invention can be by intracranial administration of a neurotoxin to a patient to thereby alleviate a symptom of the movement disorder. The neurotoxin is made by a bacterium selected from the group consisting of Clostridium botulinum, Clostridium butyricum and Clostridium beratti, or can be expressed by a suitable host (i.e. a recombinantly altered E. coli) which encodes for a neurotoxin made by Clostridium botulinum, Clostridium butyricum or Clostridium beratti. Preferably, the neurotoxin is a botulinum toxin, such as a botulinum toxin type A, B, C.sub.1, D, E, F and G. 
[0132] The present invention encompasses a method for treating epilepsy. The method can comprise the step of intracranial administration of a botulinum toxin to an epileptogenic focus a patient, thereby treating epilepsy. The botulinum toxin is a botulinum toxin types A, B, C, D, E, F or G. Preferably, the botulinum toxin is administered in an amount of between about 10.sup.-3 U/kg and about 100 U/kg of patient weight. This method can alleviate epilepsy for between about 1 month and about 5 years. The botulinum toxin can be administered to a lower brain region, pontine 
[0133] The intracranial administration step can comprise implantation of a controlled release botulinum toxin system. A detailed embodiment of the disclosed method can comprise the step of intracranial administration of a therapeutically effective amount of a botulinum toxin type A to an epileptogenic focus of a patient, thereby treating epilepsy.
The prior art anticipates the claimed invention.
Featured snippet from the web

    PNG
    media_image1.png
    160
    256
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    160
    304
    media_image2.png
    Greyscale


Focal seizures, also called focal seizures, begin in one area of the brain, but can become generalized and spread to other areas. For seizures of all kinds, the most common treatment is medication. The doctor may also recommend diet therapy, nerve stimulation or surgery, depending on the seizures' characteristics.

8.	No claims are allowed.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 




NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645